BENEDICT, District Judge.
This is an action brought to recover salvage compensation for services rendered to the steamship) Alaska, in towing her into the port of New York, in February, 1895, under the following circumstances: The Alaska was a, steamer of 1,799 tons burden, loaded with phospdiate and cotton, bound from Wilmington, Del., to Ghent, by the way of Norfolk. She left Wilmington with but a few tons of coal, expecting to arrive at Norfolk‘in the course of less than a day, and there take in the coal necessary for her voyage. Soon after leaving Wilmington she encountered a violent storm of three days’ duration, during which her suppdy of coal was reduced to four tons, and she was compelled to bum her wood fixings in order to raise steam enough to keep her engines going. She burnt up one of her boats, three hales of cotton, using oil and paraffine to make a blaze, and three large wood derricks, used for taking in cargo. By this means she was able to use her engines to a certain extent, but she could make no headway. On Sunday morning, while the storm was yet Mowing, sin; sighted the steamer Excelsior, and displayed to her signals of distress and a request for assistance. There is some little contradiction in the evidence as to what transpired alibis time between the two parties in regard to the place' where the Alaska should be towed, — whether to Norfolk, where she was bound, or to New York, where the Excelsior was bound. This is of little importance, for, although the Alaska was towed to New York, she was not thereby put to any additional expense for her coal, nor did she suffer any loss. When ihe Excelsior took the Alaska in tow, the sea was very heavy, the ship was in the trough of the sea, and rolling terribly, so that it was impossible for the boat sent from the Excelsior to get alongside. The Alaska had no hawse)* by which site could be towed, and hawsers furnished by the Excelsior were used. After a good deal of exertion, two hawsers of the Excelsior were made fast to the Alaska by means of heaving lines, and the Excelsior started with her about 10:30 in the morning of the 11th. The course taken was in the direction of Norfolk, until they got into smooth water, at about 2 o’clock p. m. Then the Excelsior straightened up for New York, where she arrived at about. 4 o’clock p. in. Tuesday.
Upon the evidence, it seems to me that the captain of the Excelsior judged wisely when he determined to go to New York, instead -of attempting to take the Alaska to Norfolk. There was great probability of ice in the Chesapeake Bay. She would be obliged to anchor off the Capíes, and less time would be required to tow to New York. As already stated, it made no difference to the Alaska whether she was taken to Norfolk or to New York. After the Excelsior straightened up for New York, the weather was fair, and the towing was accompdished without difficulty, although there was plenty of ice, covering the ocean as far as eye could see in some places. When near Sandy Hook, both hawsers were parted, *432owing to‘the failure of the tow to follow the steamer. The Alaska was then taken charge of by a tow boat, which had been sent by the owners .of the Excelsior, on being informed of her position, and-the. Alaska was conducted to a safe place in the harbor without having sustained any injury whatever. The Alaska was a freighting vessel. She had no passengers, and was uninjured in her hull and engines, but simply was deprived of ability to make headway because she had no coal wherewith to make steam. She had sails, with which the captain says he guesses he could have made a little headway, but no attempt was made to use them. When she was taken in tow she was on the inner edge of the Gulf Stream, and apparently had drifted somewhat to the eastward. She was, however, in the track of vessels, as shown by the fact that she was picked up by the Excelsior while on her regular course, and also that another steamer was sighted by her. She ' was in peril, of course, but not in so great peril as she would have been if she had been outside of the track of vessels going up and down the coast. The liberal rewards given by the admiralty court ■for services of this character have greatly diminished the danger in this locality. The value of the Alaska was £8,000, her cargo was valued at £22,000, and her freight at £1,390. The Excelsior was also a freighting ship, on her regular trip from New Orleans to New York. She had no passengers. She was detained 17 hours in rendering this service to the Alaska, and she suffered no damage, save only the breaking of two hawsers. Her value was $250,-000. The value of her cargo is not considered, owing to the provisions of the “Harter Act.” In getting hold of the Alaska considerable skill was displayed. She was rolling terrifically, and it was not accomplished without some.hazard to the first officer and the four men who went in the boat to make fast the lines. The distance the Alaska was towed was 250 miles. Although the Excelsior sustained no injury in performing this service, it was not unattended with peril to her. Such towing service is always attended with peril. I have therefore no hesitation in awarding a salvage compensation for the services rendered by the Excelsior. As to the amount, I note the fact that the Excelsior was a freighting ship, without passengers, and that delay was not as serious a matter to her as it would have been to one of the passenger steamers. I take notice' that all the skill necessary for this service was displayed and rendered voluntarily, and at the request of the master of the Alaska, and that thereby the Alaska was rescued from a position of danger without injury or loss. I take notice, also, of the value of the salving vessel and of the saved vessel and her cargo; and I have examined the cases to which I have been referred. Looking at all the circumstances of the case, I am of the opinion that $7,500 will be a proper salvage compensation to be awarded ■in this case.